               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            SOUTHERN DIVISION


 In the Matter of the Seizure of:                    21-SW-2075-DPR
 Funds up to $296,574.04 in Great Southern
 Bank account number 3708044503, in the
 name of Ozark Valley Medical Clinic LLC
 (OVMC)


                            MOTION FOR ORDER TO UNSEAL

       The United States of America, by and through its undersigned counsel, hereby moves for

an order directing the unsealing of certain documents relating to a seizure warrant and order in the

Western District of Missouri, the above captioned case, for the purpose of disclosure in the

prosecution of United States v. Patricia Ashton Derges, case number 21-03016-01-CR-S-BCW

and because the reasons for sealing no longer apply. In support thereof, the United States

respectfully suggests the following:

       1.      Upon application filed by the Government in case number 21-SW-2075-DPR, the

Court authorized the seizure of funds up to $296,574.04 in Great Southern Bank account number

3708044503, in the name of Ozark Valley Medical Clinic LLC (OVMC).

       2.      The application, affidavit, and order filed as to the warrant were sealed because the

investigation was ongoing. The investigation is ongoing, but the reasons to seal no longer exist.

       WHEREFORE, the United States respectfully moves for an order directing that the

application, affidavit, order, and any other related documents, be unsealed.




            Case 6:21-sw-02075-DPR Document 6 Filed 04/07/21 Page 1 of 2
                           Respectfully submitted,

                           Teresa A. Moore
                           Acting United States Attorney

                     By     /s/ Shannon T. Kempf
                           Shannon T. Kempf
                           Assistant United States Attorney
                           901 St. Louis Street, Suite 500
                           Springfield, Missouri 65806-2511




Case 6:21-sw-02075-DPR Document 6 Filed 04/07/21 Page 2 of 2
                              2
